Citation Nr: 1701385	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  14-29 121 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from May 1971 to May 1973, with various periods of active duty for training (ACDUTRA) and inactive duty for (INACDUTRA) in the Army Reserve from May 1973 to June 1997.  This matter arises from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran was scheduled to testify at a video conference hearing in August 2010, but he did not appear and has not offered any reason for his non-appearance.  Thus, his hearing request is considered withdrawn.  


FINDING OF FACT

The Veteran's current back disability is not shown to have had onset during active military service, including ACDUTRA and INACDUTRA, and a back injury is not shown to be related to an injury, disease, or event in service. 


CONCLUSION OF LAW

Service connection for back disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A as to VA's duties to notify and assist a claimant have been met.  Regarding VA's duty to notify, by correspondence dated in April 2011, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for a back disability, to include notice of the information that he was responsible for providing and the evidence VA would attempt to obtain to include service treatment records (STRs).  The Veteran had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Notably, the RO was unable to locate the Veteran's original VA claim folder, so that file had to be "rebuilt."  The RO obtained available STRs, but his May 1971 to May 1973 active military service records, before Army Reserve service, remain outstanding.  With regard to the Veteran's STRs from May 1971 to May 1973, the RO in a July 2011 VA Memorandum rendered a formal finding of the unavailability of military service records.  All procedures to obtain the service records for the Veteran had been correctly followed, and all efforts to obtain the needed military information had been exhausted.  Accordingly, further attempts were determined to be futile, and based on these facts, the records were deemed not available.  

As noted, the RO was working from a rebuilt file, and that STRs were previously provided in February 2004.  The RO contacted the VA Records Management Center (RMC) in April 2011, and RMC sent a response containing the Veteran's Army Reserve records later that month.  RMC in that response stated that no records from 1971 to 1973 were provided.  The RO then filed a request for information on June 2011 for the Veteran's outstanding records, and was informed later that month that the records only contained one STR, which was then transmitted to the RO.  The Veteran has been apprised of the unavailability of these records, including a June 2011 letter advising that records were missing and requesting assistance.  The Veteran did not respond to this letter, or provide additional information.  In short, all efforts to obtain the needed information had been exhausted, and further attempts would have been futile.

The RO in a November 2013 letter advised that the Veteran had indicated private medical records relevant to the claimed back disability, and requested that the Veteran complete and return a medical release so that the RO could obtain these records.  The Veteran did not return these forms, or transmit any private medical records, to the RO.  VA's duty to assist requires VA to make reasonable efforts to obtain relevant evidence to substantiate a claimant's benefits claim; however, this duty is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board acknowledges the Veteran has contested that VA did not properly decide his case because VA was unable to locate all records.  However, the Veteran has not otherwise identified any pertinent evidence that is outstanding.  Additionally, as discussed further below, the Veteran claims that the relevant surgery giving rise to his back disability occurred in 1986, making the outstanding May 1971 to May 1973 STRs of no probative value.  In short, all efforts to obtain the needed information have been exhausted, and further attempts would have been futile. 

The duty to assist in compenstation claims requires that VA will make efforts to obtain the claimant's VA medical records.  38 C.F.R. § 3.159(c)(3).  Service records indicate that the Veteran was ordered by his Army Reserve commander in July 1986 to visit the Dallas VA Medical Center to determine his fitness for duty, but there are not VA records of such a visit in the claims file.  Delay of this case to request this record, if available, would be pointless and serve no useful purpose.  The contents of this July 1986 service record, Statement of Medical Examination and Duty Status, already incorporates the VA examiner's contemporaneous medical evaluation of the Veteran into the record.  Importantly, the purpose of the referral for a medical examination was to solely determine if the Veteran was fit to perform his assigned military duties, and the July 1986 Statement of Medical Examination and Duty Status reflected his medical status at that time.  The RO has obtained all relevant VA medical records, as well as records from the Social Security Administration (SSA), to comply with its duty to assist.  

The Veteran has not had a VA examination for his back disability.  The Board concludes that a medical opinion is not needed to decide this claim.  In this regard, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the Board finds that the first McLendon criteria is satisfied as the record shows that there is competent medical evidence of a current back disability.  With respect to the second McLendon criteria, the Board finds that the record establishes that the Veteran's back disability was not caused by an event, injury, or disease occurred in service, but by a civilian employment-related injury.  With respect to the third factor above, the Court has stated that this is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. 79 (2006).  In this case, as the Board will show, the record does not establish a relationship between the Veteran's service and his current back disability.  As such, the Board finds that an examination for back disability is not necessary as there is no evidence suggesting there may be a nexus between any such current disability and the Veteran's active duty service, ACDUTRA, or INACDUTRA.  Thus, a remand in order to obtain an opinion regarding this issue is not required under McLendon. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4), and the Board will address the merits of the claim.  

Service Connection for a Back Disability

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any 38 C.F.R. disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Disease or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection, while only injuries incurred or aggravated while performing INACDUTRA are eligible for service connection. 38 U.S.C.A.  §§ 101(24), (26), 106, 1110. 1131.  

To substantiate a claim of service connection, there must be evidence of: (1) current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

In cases where an appellant's STRs are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  38 U.S.C.A. § 7104(d)(1); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As noted earlier, while the Veteran's complete STRs are not available, because his records from his May 1971 to May 1973 active duty service have not been located, his subsequent Army Reserve records are associated with the claims file.  

It is emphasized that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing service treatment records do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and suggesting there is a correlation (i.e., nexus) between his claimed disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991) and O'Hare, 1 Vet. App. at 367).  

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran in a November 2010 statement maintains that he injured his back while in the military.  In his August 2011 notice of disagreement (NOD), he states that he injured his back while in the Army Reserve, and thereafter offered his Social Security Administration (SSA) award letter in support of his VA claim.  It is observed that the Veteran did not explicitly relate his current back disability to any specific in-service incident, event, condition, or diagnosis. 

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.  The record before the Board is negative for an in-service event or injury relating to the Veteran's back. 

The Veteran's available STRs from his Army Reserve service are silent as to any in-service injury or event, or complaints relating to the Veteran's back.  However, the STRs do show that the Veteran underwent a surgical procedure for his back in 1986.  The Veteran noted in a June 1987 Report of Medical History that he had undergone a back surgery by Dr. R.J. to repair a disc at Dedman Medical Center in Dallas, Texas.  The Veteran noted in a February 1991 Report of Medical History that he had undergone a back surgery by Dr. R.J. at the Plano General Hospital in Plano, Texas.  The Board acknowledges that the record shows the Veteran states two different medical centers where a back surgery occurred.  However, the Board notes that the record indicates that the Veteran only underwent one surgical procedure to his back in 1986.  As such, the Board views that these statements indicate the same medical procedure.

The Veteran's service personnel records show that in June 1986 the Veteran was on orders to report to Fort Hood for training in July 1986.  However, the evidence shows that he did not deploy with his battalion.  On a July 1986 Statement of Medical Examination and Duty Status, the Army Reserve unit commander for the Veteran's brigade noted that the Veteran had back problems that had resulted in surgery in June 1986.  The surgery was described as a lumbar fusion between vertebras 4 and 5, and the Veteran then remained under his doctor's care for a period after that time.  The commander's Line of Duty Determination stated that the Veteran's injury and surgery was not the direct result of Army Reserve duties, but civilian-related employment.  Directly thereafter, the commander requested a duty status determination to determine if the Veteran was fit to perform his duties.  A VA doctor provided that determination, and noted that the Veteran had undergone a L4-5 lumbar fusion for a herniated disc, and that he could not return to duty until cleared by an orthopedic surgeon.  

SSA records likewise reflect an injury to the back at work followed by surgery.  The Veteran stated on his April 2011 SSA disability claim, notably filed after his VA claim was received, that he "had back surgery in 1986 and bones replaced in [his] back."  The May 2011 SSA Disability Determination stated that the Veteran had a history of spinal injury related to a work accident.  In a June 2011 Physical Residual Function Capacity Assessment, a physician/medical consultant indicated that the Veteran had a history of remote back injury at work in 1986 with degenerative disc disease of the thoracic spine, and fusion at T10-12 vertebrae.  She further stated that the Veteran was off of work for four months due to the 1986 surgery.  On another June 2011 medical report, an orthopedic surgeon stated that the Veteran injured his back at work on a construction job in 1986, that the Veteran's back injury was treated with surgery, and that the Veteran was on Workers Compensation for four-and-a-half months before returning to work.  He noted that the Veteran related he had spinal fusion on two levels in his back in 1986, and that he thereafter went back to work until January 2011.  

VA records, like the service records and SSA reports, also do not show evidence of an in-service event or injury.  The records do relate without much detail that the Veteran had undergone a back surgery in and around 1986.  VA records from October to 2003 to July 2004 show that the Veteran fell in February 2004, and injured the area of his 1986 spinal fusion.  On a July 2004 Neurosurgery Outpatient Consult Request, the Veteran stated that he was doing well until he fell from a ladder a month earlier and started experiencing pain symptoms.  In a October 2011 Primary Care note, the Veteran was reported as saying that the onset of his back pain was in 1986, and that his back pain had gotten worse since then.  In a 2011 History and Physical exam report, it was noted that the Veteran underwent back surgery in 1986.  In a July 2013 Physical Medicine Rehab Initial Evaluation Note, the Veteran reported that he had sustained a back injury in the past that resulted in the fusion of the lumbar spine. 

It is indisputable that the Veteran has a current back disability.  The evidence also shows that this current diagnosis is related back to his back surgery in 1986.  However, the critical element that has not been substantiated in this case, to establish service connection, is evidence that the Veteran sustained a back injury during a period of service, namely ACDUTRA or INACDUTRA, as he appears to allege.  There is simply no service record or other evidence to show that the Veteran suffered a back injury while he was in duty status that resulted in the documented back surgery in 1986.  Rather, the overwhelming evidence demonstrates that his back injury resulted from a civilian employment accident.  

The Board acknowledges the Veteran's statements in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. 465.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board finds credible the Veteran's assertions that he injured his back, that he underwent a spinal fusion surgery in 1986, and that he currently experiences symptoms of pain.  However, the Board does not find the Veteran's statement that he injured his back while in the Army Reserve as credible to the extent that it implies that the event or injury that resulted in his back disability occurred during a period of ACDUTRA, or INACDUTRA (in other words, in the line of duty).  The Veteran does not specifically claim that his back disability resulted from an event or injury that occurred during a period of active duty service, ACDUTRA, or INACDUTRA.  The Board has considered the Veteran's STRs, military records, SSA records, and VA records and they are all consistent in showing that the Veteran underwent a surgery for a back injury that occurred during a period when he was not on duty status.  Accordingly, the Board finds upon a preponderance of the evidence that the Veteran's back disability was not incurred or aggravated in service.  The second criteria of entitlement to service connection, namely incurrence or aggravation of a disease or injury in service, is not met, and service connection for a back disability must be denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking service connection for a back disability is denied. 




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


